DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-084167, filed on 04/25/2019/
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
FIGS. 6A and 9: These figures include the labels 401 and 402, however, these labels are not described within the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities:
[0033]: At written it reads, “The data storage 108 is a computer-readable recording medium, and, for example a flexible disk, a hard disk, an MO, a DVD, a BD, a semiconductor memory of the like can be used”, however this is the first indication of the acronyms MO and BD, therefore the terms should be spelled out to provide clarity.
[0132]: As written it reads “On the other hand, when the input as to not move the position of the transmission transducer array Tx has been obtained in Step S101, the processing proceeds to Step S270”, however to correct the typo, “as” should be changed to “is”.
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, 7-9, and 11-12 are objected to because of the following informalities:  
In regard to claim 1, as written it reads “a detection wave receiver that receives an ultrasonic wave reflected from the region of the interest […] a phasing adder that sets a plurality of observation points in the region of the interest, a mechanical property calculator that calculates a mechanical property of the subject in the region of the interest […] along a propagation direction of a shear wave in the region of the interest […] set at the region of the interest”. The examiner notes that the phrase “region of the interest” should be “region of interest”.
In regard to claim 2, the claim reads “wherein the phasing adder sets the plurality of the observation points on a plurality of straight lines which are parallel to each to other and exist in the region of the interest”, however the examiner believes the applicant meant to recite “a plurality of parallel to each other” and this recommends to remove the second “to”. Furthermore, the examiner notes that the phrase “region of the interest” should be “region of interest”.
In regard to claim 5, the claim reads “wherein the detection wave transmitter transmits the detection wave with a transducer on the ultrasonic probe closest to a point close to the region of the interest”. The examiner notes that the phrase “region of the interest” should be “region of interest”.
In regard to claims 7 and 8, the claims read “wherein the phasing adder changes one or more positions of the plurality of the observation points in a case where the region of the interest”. The examiner notes that the phrase “region of the interest” should be “region of interest”.
In regard to claim 9, the claim reads “transmitting the detection wave with a transducer on the ultrasonic probe closest to a point close to the region of the interest […]”. The examiner notes that the phrase “region of the interest” should be “region of interest”.
In regard to claims 11 and 12, as written it reads “receiving an ultrasonic wave reflected from the region of the interest […]; setting a plurality of observation points so that a distance between observation points along a propagation direction of the shear wave in the region of the interest […] region closer to the ultrasonic probe than the region of the interest is set as the region of the interest […]; calculating a mechanical property of the subject in the region of the interest”. The examiner notes that the phrase “region of the interest” should be “region of interest”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 1, the claim recites “a mechanical property calculator that calculates a mechanical property of the subject in the region of the interest based on an acoustic line signal for each of the plurality of observation points”, however it is unclear which mechanical property is being calculated. When stated this way, the mechanical property can include elasticity, tensile strength, hardness, and the like. The examiner recommends clarifying what mechanical property is being calculated by the mechanical property calculator.
In regard to claim 4, the claim reads “wherein each of the plurality of the straight lines passes in a vicinity of a center of each transducer existing on a surface of the ultrasonic probe”, however when started in this way it is unclear whether each of the plurality of the straight lines is intended to pass in the vicinity of the center of all of the transducers or at least one of the transducers (i.e. one straight line per transducer) on the surface of the ultrasound probe. The examiner recommends clarifying how the straight lines are propagating. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20170347990 A1 “Watanabe” and further in view of Matsunaga et al. US 20190090851 A1 “Matsunaga” and Tsushima US 20180140280 A1 “Tsushima”.
In regard to claim 1, Watanabe teaches “An ultrasonic signal processing apparatus that excites a shear wave in a subject to analyze a propagation state of a shear wave […] the ultrasonic signal processing apparatus comprising:” [Abstract]; “a push wave transmitter that causes the ultrasonic probe to transmit a push wave for causing displacement in a subject” [0007]; “a detection wave transmitter that causes the ultrasonic probe to transmit a detection wave after the transmission of the push wave, the detection wave passing through a region of interest which indicates an analysis target range in the subject” [0007]; “a detection wave receiver that receives an ultrasonic wave reflected from the region of the interest by the interest by using the ultrasonic probe and converts the ultrasonic wave into a reception signal, the ultrasound corresponding to the detection wave” [0007]; […] “a mechanical property calculator that calculates a mechanical property of the subject in the region of the interest […]” [0035].
In regard to an ultrasonic signal processing apparatus that excites a shear wave in a subject to analyze a propagation state of a shear wave, Watanabe discloses “An ultrasound diagnostic device detecting shear wave propagation velocity through push pulse transmission. The ultrasound diagnostic device includes a push pulse transmitter that transmits a push pulse; a detection wave transmitter/receiver that, following the push pulse transmission, transmits plane wave transmission 
In regard to a push wave transmitter that causes the ultrasonic probe to transmit a push wave for causing displacement in a subject, Watanabe discloses “One aspect of the present invention is an ultrasound diagnostic device that uses an ultrasound probe to detect a propagation velocity of a shear wave generated at a specific part inside ta subject […] the ultrasound diagnostic device including: ultrasound signal processing circuitry, the ultrasound signal processing circuitry including: a push pulse transmitter that transmits a push pulse towards the subject” [0007]. Therefore, the system includes a push pulse transmitter which causes the ultrasonic probe to transmit a push wave for causing displacement in a subject. Furthermore, in regard to causing displacement in a subject, Watanabe discloses “a displacement detector that detects, from the receive signals, subject tissue displacement occurring inside the ROI at time points of reception of the reflection detection waves due to a shear wave generated by the push pulse” [0007]. Thus, the displacement detector is capable of receiving signals that indicate subject tissue displacement due to the shear wave generated by the push wave transmitter (i.e. the push pulse transmitter).
In regard to a detection wave transmitter that causes the ultrasonic probe to transmit a detection wave after the transmission of the push wave, the detection wave passing through a region of interest which indicates an analysis target range in the subject, Watanabe discloses “a detection wave 
In regard to a detection wave receiver that receives an ultrasonic wave reflected from the region of the interest by the interest by using the ultrasonic probe and converts the ultrasonic wave into a reception signal, the ultrasound corresponding to the detection wave, Watanabe discloses “a detection wave transmitter/receiver that, following the transmission of the push pulse, transmits plane wave transmission detection waves towards a region of interest (ROI) inside the subject and receives reflection detection waves corresponding to the transmission detection waves from the subject, to generate receive signals sequentially” [0007]. Therefore, the detection wave receiver is capable of receiving an ultrasonic wave reflected from the region of interest and converting the ultrasonic wave into a reception signal (i.e. generate receive signals).
In regard to a mechanical property calculator that calculates a mechanical property of the subject in the region of the interest, Watanabe discloses “The propagation analyzer 15 acquires displacement imaged from the displacement amount storage 17 via the controller 11. The propagation analyzer 15 detects, from each displacement image, shear wave wavefront position, shear wave travel direction, and shear wave velocity at the time point at which the displacement image was acquired, and thereby generates a wavefront image. Further, the propagation analyzer 15 generates an elasticity 
Watanabe does not teach “by using a convex ultrasonic probe”. 
Matsunaga teaches “using a convex ultrasonic probe” [0022, 0023].
In regard to using a convex ultrasonic probe, Matsunaga discloses “The ultrasonic probe 2 is configured to comprise a plurality of ultrasonic vibrators (not sown) arranged in an array, for transmitting an ultrasonic beam (ultrasonic pulse) to a subject and receiving echo signals thereof by the ultrasonic vibrators. In the present embodiment, the ultrasonic probe 2 is a convex probe having a curved plane for transmission/reception of an ultrasonic beam” [0022]. Therefore, the ultrasonic probe is a convex ultrasonic probe. Furthermore, Matsunaga discloses “By the ultrasonic probe 2, a first ultrasonic beam (push pulse for generating shear waves in biological tissue is transmitted” [0023]. Thus, the ultrasonic probe 2 is a convex probe that is capable of generating shear waves in biological tissue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic signal processing apparatus of Watanabe so as to include the convex ultrasonic probe of Matsunaga in order to allow shear waves to be propagated to the subject. A convex ultrasonic probe is one of a finite number of devices that is capable of emitting a shear wave. Therefore, it would be obvious to modify the ultrasonic probe of Watanabe so as to include the convex ultrasonic probe of Matsunaga to achieve propagation of shear waves. Combining the prior art 
The combination of Watanabe and Matsunaga does not teach “a phasing adder that sets a plurality of observation points in the region of the interest and performs phasing addition for each of the plurality of the observation points to generate an acoustic line signal” or “wherein a distance between observation points along a propagation direction of a shear wave in the region of the interest is set to be not more than a distance between observation points along a propagation direction of a shear wave when a region closer to the ultrasonic probe than the region of the interest is set as the region of the interest”. 
Tsushima teaches “a phasing adder that sets a plurality of observation points in the region of the interest and performs phasing addition for each of the plurality of the observation points to generate an acoustic line signal” [0066]; that the mechanical property is “based on an acoustic line signal for each of the plurality of the observation points” [0066]. and “wherein a distance between observation points along a propagation direction of a shear wave in the region of the interest is set to be not more than a distance between observation points along a propagation direction of a shear wave when a region closer to the ultrasonic probe than the region of the interest is set as the region of the interest” [0117, FIG. 10]. 
In regard to a phasing adder that sets a plurality of observation points in the region of the interest and performs phasing addition for each of the plurality of the observation points to generate an acoustic line signal, Tsushima discloses “The phasing adder 1041 is a circuit that generates a line-region acoustic line signal from the received signal sequence. First, the phasing adder 1041 sets a target region Bx in which a sub-frame acoustic line signal is generated in the subject in synchronization with the transmission event. […] Then, the phasing adder 1041 performs phasing addition for the received signal sequence, which has been received from each of a plurality of representative points Qk on the observation line BL by each receiving oscillator Rm, for each representative point Qk. Then, the phasing 
In regard to a distance between observation points along a propagation direction of a shear wave in the region of the interest is set to be not more than a distance between observation points along a propagation direction of a shear wave when a region closer to the ultrasonic probe than the region of the interest is set as the region of the interest, Tsushima discloses “FIG. 10 is a diagram schematically illustrating a sub-frame acoustic line signal generation process of the acoustic line signal developer 11401. First a case in which both the depth of the representative point Qk and the depth of the observation point Pij are greater than the transmission focal depth is assumed […] That is, in a case in which the distance from the transmission focal point F to the representative point Qk is equal to the distance from the transmission focal point F to the observation point Pij, the transmission time of the representative point Qk is equal to the transmission time of the observation point Pij. Therefore, an acoustic line signal for the representative point Qk includes acoustic line signal for a plurality of observation points Pij which have the same distance to the transmission focal point F. In other words, the sum of the acoustic line signals for the plurality of observation points Pij having the same distance to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe multiple points within the region of interest within the subject. By generating an acoustic line signal for each of the plurality of observation points within the region of interest under broadest reasonable interpretation, the user can observe multiple locations within the subject. Combining the prior art elements according to known techniques would yield the predictable result of observing multiple points within the region of interest within the subject. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Watanabe does not teach “wherein the phasing adder sets the plurality of the observation points on a plurality of straight lines which are parallel to each to other and exist in the region of the interest”.
Matsunaga teaches “the phasing adder” [0024].
The examiner notes that Matsunaga discloses “The T/R beamformer 3 also applies signal processing such as phased addition processing to ultrasonic echo signals” [0024]. Therefore, the T/R beamformer can constitute a phasing adder.

The combination of Watanabe and Matsunaga does not teach “wherein the phasing adder sets the plurality of the observation points on a plurality of straight lines which are parallel to each to other and exist in the region of the interest”.
Tsushima teaches “wherein the phasing adder sets the plurality of the observation points on a plurality of straight lines which are parallel to each to other and exist in the region of the interest” [0066, 0070, FIG. 10, 0117].
In regard to the phasing adder setting the plurality of the observation points on a plurality of straight lines which are parallel to each other and exist in the region of interest, Tsushima discloses “The phasing adder 1041 is a circuit that generates a line-region acoustic line signal from the received signal sequence. First, the phasing adder 1041 sets a target region Bx in which a sub-frame acoustic line signal is generated in the subject in synchronization with the transmission event” [0066] and “Here the “sub-frame acoustic line signal” is a set of acoustic line signals for all of the observation points Pij in the target region Bx generated from one transmission event. The “sub-frame” is obtained in one transmission event and it the unit of the formation of a set of signals corresponding to all of the observation points Pij 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe multiple points within the region of interest within the subject. By generating an acoustic line signal for each of the plurality of observation points within the region of interest under broadest reasonable interpretation, the user can observe multiple locations within the subject. Combining the prior art elements according to known techniques would yield the predictable result of observing multiple points within the region of interest within the subject. 
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Watanabe does not teach “wherein the plurality of the straight lines are orthogonal to tangents to a surface of the ultrasonic probe at a center position of the transmission transducer array used for the transmission of the detection wave”.
Matsunaga teaches “wherein the plurality of the straight lines are orthogonal to tangents to a surface of the ultrasonic probe at a center position of the transmission transducer array used for the transmission of the detection wave” [0042, 0045, FIG. 9, FIG. 8].
In regard to a plurality of straight lines being orthogonal to tangents to a surface of the ultrasonic probe at a center position of the transmission transducer array used for the transmission of the detection wave, Matsunaga discloses in FIG. 8, that “the T/R beamformer 3 transmits the first ultrasonic beam BM1 in a direction d1 at a predefined angle Θ with respect to a direction d2 orthogonal to a tangential direction of a transmission/reception plane 2a in the ultrasonic probe 2, as shown in FIG. 8” [0042]. Therefore, the ultrasonic beam in direction d2 constitutes a straight line that is orthogonal to tangents on a surface of the ultrasonic probe. In regard to a plurality of straight lines at a center positon of the transmission transducer array used for the transmission of the detection wave, Matsunaga discloses in FIG. 9, “at Step S3, a second ultrasonic beam BM2 for detecting shear waves generated in the inside of the region R by the first ultrasonic beam BM1 is transmitted, and echo signals thereof are received, as shown in FIG. 9” [0045]. As shown in FIG. 9, the second ultrasonic beams BM2 are emitted from a center position of the transmission transducer array used for the transmission of the detection wave. Therefore, under broadest reasonable interpretation, a plurality of straight lines can be orthogonal tangents to a surface of the ultrasonic probe at a center position of the transmission transducer array used for the transmission of the detection wave. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic processing apparatus of Watanabe so as to include the 
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, the combination of Watanabe and Matsunaga does not teach “wherein each of the plurality of the straight lines passes in a vicinity of a center of each transducer existing on a surface of the ultrasonic probe”.
Tsushima teaches “wherein each of the plurality of the straight lines passes in a vicinity of a center of each transducer existing on a surface of the ultrasonic probe” [0073].
In regard to each of the plurality of the straight lines passing in a vicinity of a center of each transducer existing on a surface of the ultrasonic probe, Tsushima discloses “In addition, the target region setter 1042 sets a target line BL where the line-region acoustic line signal is generated in the target region BX. The target line BL is a straight line that passes through the focal point F or the vicinity of the focal point F. In this embodiment, the target line BL passes through the center of the transmitting/receiving aperture TRx. However, the target line BL may be a region on a straight line that passes through the focal point F or on the vicinity of the focal point F and an arbitrary point on the transmitting/receiving aperture TRx” [0073]. Therefore, since the target line BL is a straight line and can pass through the focal point F or the vicinity of the focal point and an arbitrary point on the transmitting/receiving aperture TRx of the probe, under broadest reasonable interpretation, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe multiple points within the region of interest within the subject. By generating an acoustic line signal for each of the plurality of observation points within the region of interest under broadest reasonable interpretation, the user can observe multiple locations within the subject. Combining the prior art elements according to known techniques would yield the predictable result of observing multiple points within the region of interest within the subject. 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Watanabe teaches “wherein the detection wave transmitter transmits the detection wave with a transducer on the ultrasonic probe closest to a point close to the region of the interest […]” [Abstract].
In regard to the detection wave transmitter transmitting the detection wave with a transducer on the ultrasonic probe closest to a point close to the region of interest, Watanabe discloses “a detection wave transmitter/receiver that, following the push pulse transmission, transmits plane wave transmission detection waves towards a region of interest (ROI) inside a subject” [Abstract]. Thus, since the detection wave transmitter is able to transmit a plane wave towards the region of interest, under broadest reasonable interpretation, the detection wave transmitter is capable of transmitting the detection wave with a transducer on the ultrasonic probe closest to a point close to the region of interest.
Watanabe does not teach that the detection wave is transmitted “as a center position of a transmission transducer array used for the transmission of the detection wave”.
 teaches that the detection wave is transmitted “as a center position of the transmission transducer array used for the transmission of the detection wave” [0045, FIG. 9].
In regard to the detection wave being transmitted at a center position of the transmission transducer array used for the transmission of the detection wave, Matsunaga discloses “The first ultrasonic beam BM1 generates shear waves in the biological tissue T. At Step S3, a second ultrasonic beam BM2 for detecting shear waves generated in the inside of the region R by the first ultrasonic beam BM1 is transmitted, and echo signals thereof are received, as shown in FIG. 9. It should be noted that the second ultrasonic beam BM2 is indicated by acoustic lines in FIG. 9” [0045]. Therefore, the second ultrasonic beam BM2 represents a detection wave. As shown in FIG. 9, the second ultrasonic beam BM2 is emitted from the center position of the transmission/reception plane 2a of the ultrasonic probe. Thus, under broadest reasonable interpretation the detection wave (i.e. second ultrasonic beam BM2) can be transmitted as a center position of a transmission transducer array used for the transmission of the detection wave.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic signal processing apparatus of Watanabe so as to include transmitting the detection wave from the center of the transmission transducer array as disclosed in Matsunaga in order to allow the detection wave to each the region of interest more easily. By emitting the detection wave from the center of the transmission transducer, the operator utilize this known location of emission to position the transducer array above the region of interest more precisely. Combining the prior art elements according to known techniques would yield the predictable result of emitting detection waves to the region of interest within the subject.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Watanabe, Matsunaga and Tsushima teaches “An 
Furthermore, Matsunaga teaches “a convex ultrasonic probe” [0022, 0023].
In regard to using a convex ultrasonic probe, Matsunaga discloses “The ultrasonic probe 2 is configured to comprise a plurality of ultrasonic vibrators (not sown) arranged in an array, for transmitting an ultrasonic beam (ultrasonic pulse) to a subject and receiving echo signals thereof by the ultrasonic vibrators. In the present embodiment, the ultrasonic probe 2 is a convex probe having a curved plane for transmission/reception of an ultrasonic beam” [0022]. Therefore, the ultrasonic probe is a convex ultrasonic probe. Furthermore, Matsunaga discloses “By the ultrasonic probe 2, a first ultrasonic beam (push pulse for generating shear waves in biological tissue is transmitted” [0023]. Thus, the ultrasonic probe 2 is a convex probe that is capable of generating shear waves in biological tissue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic signal processing apparatus of Watanabe so as to include the convex ultrasonic probe of Matsunaga in order to allow shear waves to be propagated to the subject. A convex ultrasonic probe is one of a finite number of devices that is capable of emitting a shear wave. Therefore, it would be obvious to modify the ultrasonic probe of Watanabe so as to include the convex ultrasonic probe of Matsunaga to achieve propagation of shear waves. Combining the prior art elements according to know techniques would yield the predictable result of transmitting shear waves into the body at multiple angles.
In regard to claim 11, Watanabe teaches “An ultrasonic signal processing method that excites a shear wave in a subject to analyze a propagation state of the shear wave […] the method comprising:” [0070, FIG. 9, 0043, 0045, 0046 and 0055]; “causing the ultrasonic probe to transmit a push wave for causing displacement in the subject” [0043]; “causing the ultrasonic probe to transmit a detection wave after the transmission of the push wave, the detection wave passing through a region of interest which 
In regard to an ultrasonic signal processing method that excites a shear wave in a subject to analyze a propagation state of the shear wave, Watanabe discloses “FIG. 9 is a flowchart illustrating the operations of the ultrasound diagnostic device pertaining to embodiment 2” [0070]. As shown in FIG. 9, the method includes step S40 where “a push pulse is transmitted” [0043]; a step S50 where “detection wave transmission/reception with respect to the ROI is performed multiple times and ultrasound signals that are acquired are stored” [0045]; a step S60 in which the “displacement detector 14 detects pixel displacement” [0046] and a step S80 in which “an elasticity image is generated and displayed” [0055]. Therefore, FIG. 9 depicts an ultrasonic signal processing method that excited a shear wave in a subject to analyze a propagation state of the shear wave.
In regard to causing the ultrasonic probe to transmit a push wave for causing displacement in the subject, Watanabe discloses “Subsequently, a push pulse is transmitted (Step S40). Specifically, the shear wave exciter 12 generates a pulsed ARFI signal. Subsequently, the shear wave exciter 12 generates ARFI drive signals for the transducers of the ultrasound probe 2, by performing transmission beam forming of setting a delay time to be applied to the ARFI signal, for each transducer of the ultrasound probe 2” [0043]. Thus, the ultrasound probe 2 is capable of transmitting a push wave for causing displacement in the subject.
In regard causing the ultrasonic probe to transmit a detection wave after the transmission of the push wave, Watanabe discloses “Subsequently, detection wave transmission/reception with respect to the ROI is performed multiple times, an ultrasound signals that are acquired are stored (Step S50). […] When the transducers of the ultrasound probe 2 convert the corresponding detection drive signals into 
In regard to receiving an ultrasonic wave reflected from the region of the interest by using the ultrasonic probe and converting the ultrasonic wave into a reception signal, the ultrasonic wave corresponding to the detection wave, Watanabe discloses “Subsequently, the transducers of the ultrasound probe 2 acquire a reflection detection wave from the inside of the subject, and convert the reflection detection wave into transducer receive signals” [0045]. Therefore, the ultrasound probe can receive an ultrasonic wave reflected from the region of interest by using the ultrasonic probe and converting the ultrasonic wave into a reception signal (i.e. transducer receive signals). Furthermore, in regard to the ultrasonic wave reflecting from the region of interest, Watanabe discloses “a detection wave transmitter/receiver that, following the transmission of the push pulse, transmits plane wave transmission detection waves towards a region of interest (ROI) inside the subject and receives reflection detection waves corresponding to the transmission detection waves from the subject, to 
In regard to calculating a mechanical property of the subject in the region of the interest, Watanabe discloses “Finally an elasticity image is generated and displayed (Step S80). Specifically, the propagation analyzer 15 first calculates, for each pixel of the velocity distribution diagram, an elastic modulus based on shear wave velocity at the pixel, and generates an elasticity image by associating pixels with elastic moduli” [0055]. Elasticity is a mechanical property of tissue that relates to ability of an object or material to resume its normal shape after being stretched or compressed. Since the propagation analyzer 15 is capable of generating an elasticity image by calculating an elastic modulus for subject tissues, under broadest reasonable interpretation, the propagation analyzer 15 constitutes a mechanical property calculator that calculates a mechanical property of the subject in the region of the interest.
Watanabe does not teach “by using a convex ultrasonic probe”. 
Matsunaga teaches “using a convex ultrasonic probe” [0022, 0023].
In regard to using a convex ultrasonic probe, Matsunaga discloses “The ultrasonic probe 2 is configured to comprise a plurality of ultrasonic vibrators (not sown) arranged in an array, for transmitting an ultrasonic beam (ultrasonic pulse) to a subject and receiving echo signals thereof by the ultrasonic vibrators. In the present embodiment, the ultrasonic probe 2 is a convex probe having a curved plane for transmission/reception of an ultrasonic beam” [0022]. Therefore, the ultrasonic probe is a convex ultrasonic probe. Furthermore, Matsunaga discloses “By the ultrasonic probe 2, a first ultrasonic beam (push pulse for generating shear waves in biological tissue is transmitted” [0023]. Thus, the ultrasonic probe 2 is a convex probe that is capable of generating shear waves in biological tissue. 

The combination of Watanabe and Matsunaga does not teach “setting a plurality of observation points so that a distance between observation points along a propagation direction of the shear wave in the region of the interest is set to be not more than a distance between observation points along the propagation direction of the shear when a region closer to the ultrasound probe than the region of the interest is set as a region of the interest and performing phasing addition for each of the plurality of the observation points to generate an acoustic line signal” or that the mechanical property is calculated “based on the acoustic line signal for each of the plurality of the observation points”.
Tsushima teaches “setting a plurality of observation points so that a distance between observation points along a propagation direction of the shear wave in the region of the interest is set to be not more than a distance between observation points along the propagation direction of the shear when a region closer to the ultrasound probe than the region of the interest is set as a region of the interest and performing phasing addition for each of the plurality of the observation points to generate an acoustic line signal” [0066, 0117, FIG. 10]; and that the mechanical property is calculated “based on the acoustic line signal for each of the plurality of the observation points” [0066]. 
In regard to setting a plurality of observation points in the region of the interest and performing phasing addition for each of the plurality of the observation points to generate an acoustic line signal, 
In regard to a distance between observation points along a propagation direction of a shear wave in the region of the interest is set to be not more than a distance between observation points along a propagation direction of a shear wave when a region closer to the ultrasonic probe than the region of the interest is set as the region of the interest, Tsushima discloses “FIG. 10 is a diagram schematically illustrating a sub-frame acoustic line signal generation process of the acoustic line signal developer 11401. First a case in which both the depth of the representative point Qk and the depth of the observation point Pij are greater than the transmission focal depth is assumed […] That is, in a case in which the distance from the transmission focal point F to the representative point Qk is equal to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe multiple points within the region of interest within the subject. By generating an acoustic line signal for each of the plurality of observation points within the region of interest under broadest reasonable interpretation, the user can observe multiple locations within the subject. Combining the prior art elements according to known techniques would yield the predictable result of observing multiple points within the region of interest within the subject.  
In regard to claim 12, Watanabe teaches “causing a computer to execute ultrasonic signal processing that excites a shear wave in a subject to analyze a propagation state of the shear wave” [[0070, FIG. 9, 0043, 0045, 0046 and 0055]; “causing the ultrasonic probe to transmit a push wave for 
In regard to an ultrasonic signal processing method that excites a shear wave in a subject to analyze a propagation state of the shear wave, Watanabe discloses “FIG. 9 is a flowchart illustrating the operations of the ultrasound diagnostic device pertaining to embodiment 2” [0070]. As shown in FIG. 9, the method includes step S40 where “a push pulse is transmitted” [0043]; a step S50 where “detection wave transmission/reception with respect to the ROI is performed multiple times and ultrasound signals that are acquired are stored” [0045]; a step S60 in which the “displacement detector 14 detects pixel displacement” [0046] and a step S80 in which “an elasticity image is generated and displayed” [0055]. Therefore, FIG. 9 depicts an ultrasonic signal processing method that excited a shear wave in a subject to analyze a propagation state of the shear wave.
In regard to causing the ultrasonic probe to transmit a push wave for causing displacement in the subject, Watanabe discloses “Subsequently, a push pulse is transmitted (Step S40). Specifically, the shear wave exciter 12 generates a pulsed ARFI signal. Subsequently, the shear wave exciter 12 generates ARFI drive signals for the transducers of the ultrasound probe 2, by performing transmission beam forming of setting a delay time to be applied to the ARFI signal, for each transducer of the ultrasound probe 2” [0043]. Thus, the ultrasound probe 2 is capable of transmitting a push wave for causing displacement in the subject.
In regard causing the ultrasonic probe to transmit a detection wave after the transmission of the push wave, Watanabe discloses “Subsequently, detection wave transmission/reception with respect to 
In regard to receiving an ultrasonic wave reflected from the region of the interest by using the ultrasonic probe and converting the ultrasonic wave into a reception signal, the ultrasonic wave corresponding to the detection wave, Watanabe discloses “Subsequently, the transducers of the ultrasound probe 2 acquire a reflection detection wave from the inside of the subject, and convert the reflection detection wave into transducer receive signals” [0045]. Therefore, the ultrasound probe can receive an ultrasonic wave reflected from the region of interest by using the ultrasonic probe and converting the ultrasonic wave into a reception signal (i.e. transducer receive signals). Furthermore, in regard to the ultrasonic wave reflecting from the region of interest, Watanabe discloses “a detection wave transmitter/receiver that, following the transmission of the push pulse, transmits plane wave 
In regard to calculating a mechanical property of the subject in the region of the interest, Watanabe discloses “Finally an elasticity image is generated and displayed (Step S80). Specifically, the propagation analyzer 15 first calculates, for each pixel of the velocity distribution diagram, an elastic modulus based on shear wave velocity at the pixel, and generates an elasticity image by associating pixels with elastic moduli” [0055]. Elasticity is a mechanical property of tissue that relates to ability of an object or material to resume its normal shape after being stretched or compressed. Since the propagation analyzer 15 is capable of generating an elasticity image by calculating an elastic modulus for subject tissues, under broadest reasonable interpretation, the propagation analyzer 15 constitutes a mechanical property calculator that calculates a mechanical property of the subject in the region of the interest. 
Watanabe does not teach “A non-transitory recording medium storing a computer readable program causing a computer to execute ultrasonic signal processing” or “by using a convex ultrasonic probe”.
Matsunaga teaches “A non-transitory recording medium storing a computer readable program causing a computer to execute ultrasonic signal processing” [0038] and “by using a convex ultrasonic probe” [0022, 0023].
In regard to a non-transitory recording medium storing a computer readable program causing a computer to execute ultrasonic signal processing, Matsunaga discloses “The program executed by the control section 8 is stored in a non-transitory storage medium such as an HDD or ROM. The program 
In regard to using a convex ultrasonic probe, Matsunaga discloses “The ultrasonic probe 2 is configured to comprise a plurality of ultrasonic vibrators (not sown) arranged in an array, for transmitting an ultrasonic beam (ultrasonic pulse) to a subject and receiving echo signals thereof by the ultrasonic vibrators. In the present embodiment, the ultrasonic probe 2 is a convex probe having a curved plane for transmission/reception of an ultrasonic beam” [0022]. Therefore, the ultrasonic probe is a convex ultrasonic probe. Furthermore, Matsunaga discloses “By the ultrasonic probe 2, a first ultrasonic beam (push pulse for generating shear waves in biological tissue is transmitted” [0023]. Thus, the ultrasonic probe 2 is a convex probe that is capable of generating shear waves in biological tissue. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the invention of Watanabe so as to include the non-transitory recording medium and the convex ultrasonic probe of Matsunaga in order to allow the program (i.e. method) to be carried out more efficiently. By storing the program to be executed by the ultrasonic signal processing apparatus on a non-transitory storage medium, the processes performed by the apparatus can be performed without having to define the processing steps each time a measurement is desired. Combining the prior art elements according to known techniques would yield the predictable result of performing processing more efficiently. Furthermore, the convex ultrasonic probe of Matsunaga is able to transmit shear waves to be propagated to the subject. A convex ultrasonic probe is one of a finite number of devices that is capable of emitting a shear wave. Therefore, it would be obvious to modify the ultrasonic probe of Watanabe so as to include the convex ultrasonic probe of Matsunaga to achieve propagation of shear waves. Combining the prior art elements according to know 
The combination of Watanabe and Matsunaga does not teach “setting a plurality of observation points so that a distance between observation points along a propagation direction of the shear wave in the region of the interest is set to be not more than a distance between observation points along the propagation direction of the shear when a region closer to the ultrasound probe than the region of the interest is set as a region of the interest and performing phasing addition for each of the plurality of the observation points to generate an acoustic line signal” or that the mechanical property is calculated “based on the acoustic line signal for each of the plurality of the observation points”.
Tsushima teaches “setting a plurality of observation points so that a distance between observation points along a propagation direction of the shear wave in the region of the interest is set to be not more than a distance between observation points along the propagation direction of the shear when a region closer to the ultrasound probe than the region of the interest is set as a region of the interest and performing phasing addition for each of the plurality of the observation points to generate an acoustic line signal” [0066, 0117, FIG. 10]; and that the mechanical property is calculated “based on the acoustic line signal for each of the plurality of the observation points” [0066] 
In regard to setting a plurality of observation points in the region of the interest and performing phasing addition for each of the plurality of the observation points to generate an acoustic line signal, Tsushima discloses “The phasing adder 1041 is a circuit that generates a line-region acoustic line signal from the received signal sequence. First, the phasing adder 1041 sets a target region Bx in which a sub-frame acoustic line signal is generated in the subject in synchronization with the transmission event. […] Then, the phasing adder 1041 performs phasing addition for the received signal sequence, which has been received from each of a plurality of representative points Qk on the observation line BL by each receiving oscillator Rm, for each representative point Qk. Then, the phasing adder 1041 calculates an 
In regard to a distance between observation points along a propagation direction of a shear wave in the region of the interest is set to be not more than a distance between observation points along a propagation direction of a shear wave when a region closer to the ultrasonic probe than the region of the interest is set as the region of the interest, Tsushima discloses “FIG. 10 is a diagram schematically illustrating a sub-frame acoustic line signal generation process of the acoustic line signal developer 11401. First a case in which both the depth of the representative point Qk and the depth of the observation point Pij are greater than the transmission focal depth is assumed […] That is, in a case in which the distance from the transmission focal point F to the representative point Qk is equal to the distance from the transmission focal point F to the observation point Pij, the transmission time of the representative point Qk is equal to the transmission time of the observation point Pij. Therefore, an acoustic line signal for the representative point Qk includes acoustic line signal for a plurality of observation points Pij which have the same distance to the transmission focal point F. In other words, the sum of the acoustic line signals for the plurality of observation points Pij having the same distance to the transmission focal point F is acquired as the acoustic line signal for the representative point Qk” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe multiple points within the region of interest within the subject. By generating an acoustic line signal for each of the plurality of observation points within the region of interest under broadest reasonable interpretation, the user can observe multiple locations within the subject. Combining the prior art elements according to known techniques would yield the predictable result of observing multiple points within the region of interest within the subject.  
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe US 20170347990 A1 “Watanabe”, Matsunaga et al. US 20190090851 A1 “Matsunaga” and Tsushima US 20180140280 A1 “Tsushima” as applied to claims 1-5 and 10-12 above, and further in view of Tabaru et al US 20120136250 A1 “Tabaru”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Watanabe, Matsunaga and Tsushima does not teach “further comprising a measurement range determiner that decides a measurable range, which indicates a range in which the observation points can be set, according to a position of a transmission transducer array used for the transmission of the detection wave by the detection wave transmitter”.

In regard to the apparatus including a measurement range determiner that decides a measurable range, which indicates a range in which the observation points can be set according to a position of a transmission transducer array used for the transmission of the detection wave by the detection wave transmitter, Tabaru discloses “In the step H4-1, the measurement range is set. Firstly, the observation point (displacement detection point) of the shear wave is set. The observation point may be automatically set, or manually set by the operator via the input unit. In addition, a raster and sampling points on the raster are determined, which are used for detecting the amplitude (a few micrometers to several tens of micrometers) of the shear wave on the observation point” [0067]. In order for the measurement range to be set, a measurement range determiner that decides a measurable range had to have been present. Furthermore, since the observation point may be automatically set or manually set by the operator one the measurement range has been set, the measurement range indicates a range in which the observation points can be set. Additionally in regard the position of the transmission transducer array used for the transmission of the detection wave by the detection wave transmitter, Tabaru discloses “In the step H6-1, transmitting and receiving of the beam for displacement detection are carried out for observing the shear waves within the measurement range set in the step H4-1” [0070]. In order for the transmitting and receiving for displacement detection to occur within the measurement range, under broadest reasonable interpretation, the transmission transducer array used for the transmission of the detection wave by the detection wave transmitter of Watanabe had to have been positioned within the measurable range.

In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, Watanabe does not teach “wherein the phasing adder changes one or more positions of the plurality of the observation points in a case where the region of the interest is not included in the measurable range so that a distance between the plurality of observation points in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe”.
Matsunaga teaches “in a case where the region of interest is not included in the measurable range” [0042, FIG. 8].
In regard to the region of interest not being included in the measurable range, Matsunaga discloses “In other words, the T/R beamformer 3 transmits the first ultrasonic beam BM1 is a direction d1 at a predefined angle Θ with respect to a direction d2 orthogonal to a tangential direction of a transmission/reception plans 2a in the ultrasonic probe 2, as shown in FIG. 8” [0042]. As shown in FIG. 8, the first ultrasonic beam is not included within the region of interest R, therefore, under broadest 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic signal processing apparatus of Watanabe so as to include the convex ultrasonic probe and the region of interest not being in the measurable range as disclosed in FIG. 8 of Matsunaga in order to allow shear waves (i.e. push waves) to be propagated to the subject. A convex ultrasonic probe is one of a finite number of devices that is capable of emitting a shear wave. Therefore, it would be obvious to modify the ultrasonic probe of Watanabe so as to include the convex ultrasonic probe of Matsunaga to achieve propagation of shear waves. The shear wave does not necessarily have to be emitted to the region of interest. Combining the prior art elements according to know techniques would yield the predictable result of transmitting shear waves into the body at multiple angles.
Tsushima teaches “the phasing adder changes one or more positions of the plurality of observation points” [0066, 0124, 0164] and “so that the distance between the plurality of observation points in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe” [0008].
In regard to the phasing adder, Tsushima discloses “The phasing adder 1041 is a circuit that generates a line-region acoustic line signal from the received signal sequence. First the phasing adder sets a target region Bx in which a sub-frame acoustic line signal is generated in the subject in synchronization with the transmission event. Then, the phasing adder sets an observation line BL that passes through the transmission focal point F in the target region Bx. […] Then the phasing adder 1041 performs phasing addition for the received signal sequence, which has been received from each of a plurality of representative points Qk on the observation line BL by each receiving oscillator RM, for each representative point Qk” [0066]. Therefore, the phasing adder is capable of setting an observation line 
In regard to the distance between the plurality of observation points in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe, Tsushima discloses “an acoustic line signal developer that allocates the line-region acoustic signal of an observation point, which has the same distance from the focal point as each observation point in the target region and is on the straight line, as the acoustic line signal of the observation point to generate the sub-frame acoustic line signal for each transmission event. […] a weighting synthesizer that weights a plurality of sub-frame acoustic line signals related to a plurality of transmission events […] wherein, in at least one of the first weighting profile and the second weighting profile, a first weighting sequence for a first observation point deeper than the focal point has a larger turbulence than a second weight sequence for a second observation point shallower than the focal point” [0008]. In this case, since the acoustic line signal developer can allocate a line-region acoustic signal for each observation point and weighting sequences can be applied such that the first observation is deeper than the focal point and the second observation point is shallower than the focal point, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe multiple points within the region of interest within the subject. By generating an acoustic line signal for each of the plurality of observation points within the region of interest under broadest reasonable interpretation, the user can observe multiple locations within the subject. Combining the prior art elements according to known techniques would yield the predictable result of observing multiple points within the region of interest within the subject. 
The combination of Watanabe, Matsunaga and Tsushima does not explicitly teach “the measurable range”.
Tabaru discloses “the measurable range” [0067, 0070].
In regard to the measurable range, Tabaru discloses “In the step H4-1, the measurement range is set. Firstly, the observation point (displacement detection point) of the shear wave is set. The observation point may be automatically set, or manually set by the operator via the input unit. In addition, a raster and sampling points on the raster are determined, which are used for detecting the amplitude (a few micrometers to several tens of micrometers) of the shear wave on the observation point” [0067]. In order for the measurement range to be set, a measurement range determiner that decides a measurable range had to have been present. Furthermore, since the observation point may be automatically set or manually set by the operator one the measurement range has been set, under broadest reasonable interpretation, the operator can change a position of the observation point in a 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe, Matsunaga and Tsushima so as to include the measurable range determiner disclosed in Tabaru in order to allow measurements to be obtained from a range detectable by the ultrasonic probe within the subject. If an observation point were to be outside of a measurement range it would not be able to be detected. By defining a measurement range as disclosed in Tabaru, the observation points can be set within a measurable region of the patient, such that the transmission transducer array can detect the shear waves from the subject. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements (i.e. detection waves) from a specific range within a subject to be exposed to the transmission waves from the transmission transducer array. 
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Watanabe and Matsunaga does not teach “wherein the phasing adder changes one or more position of the plurality of the observation point in a case where the region of interest extends over an inside and an outside of the measurable range so that the distance between the plurality of the observation points in a direction along one of tangents to a 
Tsushima teaches “the phasing adder changes one or more positions of the plurality of observation points in a case where the region of interest extends over an inside and an outside of the measurable range” [0066, 0124, 0164] and “so that the distance between the plurality of observation points in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe” [0008].
In regard to the phasing adder, Tsushima discloses “The phasing adder 1041 is a circuit that generates a line-region acoustic line signal from the received signal sequence. First the phasing adder sets a target region Bx in which a sub-frame acoustic line signal is generated in the subject in synchronization with the transmission event. Then, the phasing adder sets an observation line BL that passes through the transmission focal point F in the target region Bx. […] Then the phasing adder 1041 performs phasing addition for the received signal sequence, which has been received from each of a plurality of representative points Qk on the observation line BL by each receiving oscillator RM, for each representative point Qk” [0066]. Therefore, the phasing adder is capable of setting an observation line BL around which observation points can be set. Furthermore, in regard to changing one or more positions of the plurality of observation points in a case where the region of interest extends over an inside and an outside of the measurable range, Tsushima discloses “In addition, for the observation points Pij in a plurality of target regions Bx at different positions, the values of the acoustic line signals in each sub-frame acoustic line signal are added. Therefore, the synthesized acoustic line signal has a large value according to the degree of overlap” [0124] and “the weight sequence for the sub-frame acoustic line signal is changed depending on whether the depth of the observation point Pij is equal to or greater than the transmission focal depth of is less than the transmission focal depth” [0164]. Therefore, the plurality of observation points can overlap in a plurality of target regions Bx. In this case, since the 
In regard to the distance between the plurality of observation points in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe, Tsushima discloses “an acoustic line signal developer that allocates the line-region acoustic signal of an observation point, which has the same distance from the focal point as each observation point in the target region and is on the straight line, as the acoustic line signal of the observation point to generate the sub-frame acoustic line signal for each transmission event. […] a weighting synthesizer that weights a plurality of sub-frame acoustic line signals related to a plurality of transmission events […] wherein, in at least one of the first weighting profile and the second weighting profile, a first weighting sequence for a first observation point deeper than the focal point has a larger turbulence than a second weight sequence for a second observation point shallower than the focal point” [0008]. In this case, since the acoustic line signal developer can allocate a line-region acoustic signal for each observation point and weighting sequences can be applied such that the first observation is deeper than the focal point and the second observation point is shallower than the focal point, under broadest reasonable interpretation, the observation points can be positioned such that the distance between the plurality of observation point in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the 
The combination of Watanabe, Matsunaga and Tsushima does not explicitly teach “the measurable range”.
Tabaru discloses “the measurable range” [0067, 0070].
In regard to the measurable range, Tabaru discloses “In the step H4-1, the measurement range is set. Firstly, the observation point (displacement detection point) of the shear wave is set. The observation point may be automatically set, or manually set by the operator via the input unit. In addition, a raster and sampling points on the raster are determined, which are used for detecting the amplitude (a few micrometers to several tens of micrometers) of the shear wave on the observation point” [0067]. In order for the measurement range to be set, a measurement range determiner that decides a measurable range had to have been present. Furthermore, since the observation point may be automatically set or manually set by the operator one the measurement range has been set, under broadest reasonable interpretation, the operator can change a position of the observation point in a case where the region of interest is not included in the measurement range that was set. Additionally, in regard the position of the transmission transducer array used for the transmission of the detection wave by the detection wave transmitter, Tabaru discloses “In the step H6-1, transmitting and receiving of the beam for displacement detection are carried out for observing the shear waves within the measurement range set in the step H4-1” [0070]. In order for the transmitting and receiving for displacement detection to occur within the measurement range (i.e. the measurable range), under broadest 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe, Matsunaga and Tsushima so as to include the measurable range determiner disclosed in Tabaru in order to allow measurements to be obtained from a range detectable by the ultrasonic probe within the subject. If an observation point were to be outside of a measurement range it would not be able to be detected. By defining a measurement range as disclosed in Tabaru, the observation points can be set within a measurable region of the patient, such that the transmission transducer array can detect the shear waves from the subject. Combining the prior art elements according to known techniques would yield the predictable result of obtaining measurements (i.e. detection waves) from a specific range within a subject to be exposed to the transmission waves from the transmission transducer array.
In regard to claim 9, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the Watanabe teaches “further comprising an inputter that accepts selection from a user as to perform processing of transmitting the detection wave with a transducer on the ultrasonic probe closest to a point close to the region of the interest” [0040, 0007].
In regard to an inputter that accepts selection from a user, Watanabe discloses “First, the controller 11 sets a ROI (Step S10). For example, the controller 11 sets the ROI by displaying the newest tomographic image stored in the tomographic image storage 18 on the display 3, and having the examiner specify a ROI by using an input device (undepicted) such as a touch panel, a mouse, and/or track ball” [0040]. Therefore, the system can include an input device (i.e. an inputter) that is capable of accepting a selection from the user.

Watanabe does not teach that the detection wave is transmitted “as a center position of the transmission transducer array used for the transmission of the detection wave” or “a case where at least part of the region of the interest is not included in the measurable range”.
Matsunaga teaches that the detection wave is transmitted “as a center position of the transmission transducer array used for the transmission of the detection wave” [0045, FIG. 9] and “a case where at least part of the region of the interest is not included in the measurable range” [0042, FIG. 8].
In regard to the detection wave being transmitted at a center position of the transmission transducer array used for the transmission of the detection wave, Matsunaga discloses “The first ultrasonic beam BM1 generates shear waves in the biological tissue T. At Step S3, a second ultrasonic beam BM2 for detecting shear waves generated in the inside of the region R by the first ultrasonic beam 
In regard to the region of interest not being included in the measurable range, Matsunaga discloses “In other words, the T/R beamformer 3 transmits the first ultrasonic beam BM1 is a direction d1 at a predefined angle Θ with respect to a direction d2 orthogonal to a tangential direction of a transmission/reception plans 2a in the ultrasonic probe 2, as shown in FIG. 8” [0042]. As shown in FIG. 8, the first ultrasonic beam is not included within the region of interest R, therefore, under broadest reasonable interpretation, the region of interest is not included within the measurable range disclosed in Tabaru below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic signal processing apparatus of Watanabe so as to include transmitting the detection wave from the center of the transmission transducer array as disclosed in Matsunaga in order to allow the detection wave to each the region of interest more easily. By emitting the detection wave from the center of the transmission transducer, the operator utilize this known location of emission to position the transducer array above the region of interest more precisely. Combining the prior art elements according to known techniques would yield the predictable result of emitting detection waves to the region of interest within the subject.
The combination of Watanabe and Matsunaga does not teach “changing, by the phasing adder, one or more positons of the plurality of the observation points so that a distance between the plurality 
Tsushima discloses “changing, by the phasing adder, one or more positons of the plurality of the observation points so that a distance between the plurality of the observation point is a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe” [0066, 0124, 0164, and 0008] 
In regard to the phasing adder, Tsushima discloses “The phasing adder 1041 is a circuit that generates a line-region acoustic line signal from the received signal sequence. First the phasing adder sets a target region Bx in which a sub-frame acoustic line signal is generated in the subject in synchronization with the transmission event. Then, the phasing adder sets an observation line BL that passes through the transmission focal point F in the target region Bx. […] Then the phasing adder 1041 performs phasing addition for the received signal sequence, which has been received from each of a plurality of representative points Qk on the observation line BL by each receiving oscillator RM, for each representative point Qk” [0066]. Therefore, the phasing adder is capable of setting an observation line BL around which observation points can be set. Furthermore, in regard to changing one or more positions of the plurality of observation points in a case where the region of interest extends over an inside and an outside of the measurable range, Tsushima discloses “In addition, for the observation points Pij in a plurality of target regions Bx at different positions, the values of the acoustic line signals in each sub-frame acoustic line signal are added. Therefore, the synthesized acoustic line signal has a large value according to the degree of overlap” [0124] and “the weight sequence for the sub-frame acoustic line signal is changed depending on whether the depth of the observation point Pij is equal to or greater than the transmission focal depth of is less than the transmission focal depth” [0164]. Therefore, the plurality of observation points can overlap in a plurality of target regions Bx. In this case, since the plurality of observation points can be in a plurality of target regions and the weighting sequence can be 
In regard to the distance between the plurality of observation points in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe, Tsushima discloses “an acoustic line signal developer that allocates the line-region acoustic signal of an observation point, which has the same distance from the focal point as each observation point in the target region and is on the straight line, as the acoustic line signal of the observation point to generate the sub-frame acoustic line signal for each transmission event. […] a weighting synthesizer that weights a plurality of sub-frame acoustic line signals related to a plurality of transmission events […] wherein, in at least one of the first weighting profile and the second weighting profile, a first weighting sequence for a first observation point deeper than the focal point has a larger turbulence than a second weight sequence for a second observation point shallower than the focal point” [0008]. In this case, since the acoustic line signal developer can allocate a line-region acoustic signal for each observation point and weighting sequences can be applied such that the first observation is deeper than the focal point and the second observation point is shallower than the focal point, under broadest reasonable interpretation, the observation points can be positioned such that the distance between the plurality of observation point in a direction along one of tangents to a surface of the ultrasonic probe increases according to a distance between the observation points and the ultrasonic probe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Watanabe and Matsunaga so as to include the phasing adder and the distances disclosed in Tsushima in order to allow the apparatus to observe . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baba et al. US 20070016048 A1 “Baba”.
Baba is pertinent to the applicant’s disclosure because it discloses “The adder 28 performs phased addition of the outputs from the beam former 16 (addition of the echo signals obtained from a predetermined direction upon phasing)” [0040].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793